               Case 1:20-cv-01977-SAG Document 14 Filed 07/23/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

MARCUS C. GASKINS,                                 *

                      Plaintiff,                   *

     v.                                            *      Civil Action No. 20-cv-01977-SAG

PHIL HAGER, et al.                                 *

                     Defendants.                   *

                               *    *      *      *       *      *      *

                                        MOTION TO DISMISS

          COME NOW the Defendants, Phil Hager, Gregorio Africa and Sherri Dickerson, by and

through undersigned counsel, and pursuant to Fed. R. Civ. Pro. 12 (b)(6) and Local Rule 105 and

file this Motion to Dismiss and state for cause to this Honorable Court:

          1.        The Complaint fails to state a claim upon which relief may be granted against

these Defendants.

          2.        A memorandum of points and authorities in support of this motion is attached

hereto and incorporated herein.

          WHEREFORE the Defendants respectfully request this Court enter an Order granting

their Motion to Dismiss and dismissing the case with prejudice, and for such other and further

relief as justice and their cause may require.

                                                       Respectfully submitted,

                                                       GREGORY J. SWAIN
                                                       County Attorney




{00304211.DOC; 1}
           Case 1:20-cv-01977-SAG Document 14 Filed 07/23/20 Page 2 of 2



                                                __/S/__Philip E. Culpepper______
                                                Philip E. Culpepper
                                                Federal Bar No. 28519
                                                Senior Assistant County Attorney
                                                Anne Arundel County Office of Law
                                                2660 Riva Road, 4th Floor
                                                Annapolis, Maryland 21401
                                                (410)222-7888
                                                pculpepper@aacounty.org

                                                Attorney for Defendants



                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of July, 2020, a copy of the foregoing Notice
of Substitution was mailed via first-class postage to:

        Marcus C. Gaskins
        4310 Varnum Place NE
        Washington, DC 20017

        Plaintiff

                                                __/S/__Philip E.      Culpepper______
                                                Philip E. Culpepper




{00304211.DOC; 1}                           2
